 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1278 
In the House of Representatives, U. S.,

May 5, 2010
 
RESOLUTION 
In support and recognition of National Safe Digging Month, April, 2010. 
 
 
Whereas each year there are over 200,000 incidences of unintentional damage to underground utility infrastructure (including pipelines, electrical, telecommunications, water, and sewer lines), many as a result of an individual who fails to have underground utilities lines located before digging;  
Whereas there are 2,534,000 miles of pipelines, of which 2,036,800 are for distribution of natural gas, 323,600 for transmission of natural gas, and 173,500 for hazardous materials including oil;  
Whereas some utility lines are buried only a few inches underground, making them easy to strike even during shallow digging projects;  
Whereas failure to locate underground utility lines before digging may have unintended consequences such as service interruption, environmental damage, property damage, personal injury, and even death;  
Whereas State one-call notification programs allow homeowners and excavators to have underground utilities located and marked before conducting digging or excavation activities;  
Whereas Congress first established minimum standards for State one-call notification programs and authorized appropriations for Federal grants to improve State one-call notification programs in the Transportation Equity Act for the 21st Century in 1998;  
Whereas Congress required a 3-digit, nationwide toll-free number be established to be used by State one-call systems in the Pipeline Safety Improvement Act of 2002;  
Whereas in 2005, 811 was designated as the nationwide one-call number for homeowners and excavators to call before conducting digging or excavation activities;  
Whereas in the Pipeline Inspection, Protection, Enforcement, and Safety Act of 2006 Congress authorized the Secretary of Transportation to issue civil penalties to any owner or operator of a pipeline facility who fails to respond to a request to mark an underground pipeline facility, any individual who fails to use a State’s one-call system prior to digging or excavation activities, or any individual who disregards location information or markings while digging or excavating;  
Whereas the one-call system has helped reduce the number of digging damages caused by failure to locate underground utilities prior to digging from 57 percent in 2004 to 37.5 percent in 2009;  
Whereas the 1,400 members of the Common Ground Alliance, who are dedicated to ensuring public safety, environmental protection, and the integrity of services by promoting effective damage prevention practices, promote the national Call Before You Dig campaign to increase public awareness about the importance of calling 811 to identify the exact location of underground utility lines;  
Whereas the Common Ground Alliance has designated April as National Safe Digging month in order to increase awareness of safe digging practices across the country and to celebrate the anniversary of the designation of 811 as the national Call Before You Dig number; and  
Whereas April is the beginning of the peak of excavation projects around the Nation: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of National Safe Digging Month, and encourages all homeowners and excavators throughout the country to call 811 before conducting any digging or excavation activities.  
 
Lorraine C. Miller,Clerk.
